___________

                                    No. 95-3713
                                    ___________

Guy C. Barnes,                           *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * Western District of Arkansas.
Gary Grimes; Jim Rush,                   *       [UNPUBLISHED]
                                         *
              Appellees.                 *
                                    ___________

                     Submitted:     October 25, 1996

                           Filed:   October 31, 1996
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Guy C. Barnes, formerly an inmate in the Sebastian County jail (the
jail), appeals from the district court's1 judgment in favor of defendants
following a bench trial in his 42 U.S.C. § 1983 action.      We affirm.


     Barnes filed this section 1983 action against Gary Grimes, the
Sheriff of Sebastian County, and Jim Rush, the Deputy Jail Administrator.
On August 23, 1994, Barnes was attacked with a broken-off broom handle by
Scott Scanlon, a federal detainee, while housed in BB pod in the jail.
Deputy Joseph Simpson intervened to stop the attack.          Barnes alleged
failure to protect, in that Simpson did not intervene in a timely manner,
inmates' access to




      1
       The Honorable Beverly R. Stites, United States Magistrate
Judge for the Western District of Arkansas, to whom this case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
cleaning supplies was not properly supervised, and Barnes should not have
been housed with violent inmates or federal inmates.       Barnes also alleged
that defendants denied him medical care following the assault and failed
to investigate and file charges against the attacker.


     We conclude that the district court was correct in determining that
defendants were not liable on Barnes's failure-to-protect claim.            See
Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir. 1993) (findings of fact
reviewed for clear error; whether conduct violated Eighth Amendment
reviewed de novo).   Barnes admitted that he had had no prior problems with
Scanlon, nor did he show any previous problems at the jail due to the
inmates' access to cleaning supplies.        Also, Barnes made no showing that
defendants'   classification   system   or   housing   arrangements   created   a
pervasive risk of harm.   See Farmer v. Brennan, 114 S. Ct. 1970, 1977, 1979
(1994) (inmate must show that official knew of and disregarded substantial
risk of serious harm); cf. Jensen v. Clarke, 94 F.3d 1191, 1198 (8th Cir.
1996) (district court did not clearly err in finding inmates suffered
pervasive risk of harm by being randomly placed in double cells).        Barnes
showed no basis for holding Grimes or Rush liable for Simpson's alleged
delay in responding.    See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995)
(supervisor cannot be held liable on respondeat superior theory).        In any
event, the district court credited Simpson's testimony that he responded
immediately when the attack occurred.      Anderson v. City of Bessemer City,
470 U.S. 564, 575 (1985) (credibility determination virtually never clear
error).


     In light of Rush's testimony that he saw no immediate need for care,
the district court did not err in finding that Barnes did not have any
obvious injuries.    See Johnson v. Busby, 953 F.2d 349, 351 (8th Cir. 1991)
(per curiam) (medical need "serious" if obvious or diagnosed); Anderson,
470 U.S. at 575.    Barnes did not dispute that Rush left him in the charge
of other jailers who provided medical




                                     -2-
treatment, and he did not prove that defendants refused any subsequent
requests    for    medical   attention,    or   that   he   suffered   any   serious
consequences from lack of treatment.       See Beyerbach v. Sears, 49 F.3d 1324,
1326 (8th Cir. 1995) (injury must be objectively serious; lack of treatment
must have detrimental effect to satisfy objective component).


     Finally, the district court correctly found that defendants were not
constitutionally liable for the failure to prosecute Scanlon for the
attack.    As Barnes did not dispute Rush's testimony that Rush turned the
incident    over    to   the   county     criminal     investigation   office    for
investigation, he did not show that defendants intentionally failed to
investigate the attack.        See Chapman v. Musich, 726 F.2d 405, 407 (8th
Cir.) (in § 1983 action for failure to investigate, defendant's actions
must be intentional), cert. denied, 469 U.S. 931 (1984).


     The judgment is affirmed.


     A true copy.


             Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-